Citation Nr: 0707919	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether appeal of the February 2001 rating decision denying 
an evaluation greater than 30 percent for the service 
connected post-traumatic stress disorder (PTSD) is timely.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  The veteran's discharge documents reflect he 
was awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran submitted an informal claim for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).  He submitted a signed form VA Form 21-
8940, "Veteran's Application for Increased Compensation 
Based on Unemployability," in January 2002.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In February 2001, the RO issued a rating decision denying 
an evaluation greater than 30 percent for the veteran's 
service connected PTSD.

2.  In June 2001, the RO received the veteran's notice of 
disagreement (NOD) regarding the February 2001 rating 
decision..

3. In November 2002, the RO issued a statement of the case 
(SOC).  The notification letter was dated November 26, 2002.

4.  On February 6, 2003, the veteran's attorney sent the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, by facsimile.




CONCLUSION OF LAW

The veteran did not perfect a timely appeal of the February 
2002 rating decision, which confirmed and continued the 30 
percent evaluation then assigned his service connected PTSD.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b)(2), 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Notwithstanding the inapplicability of VCAA, VA has satisfied 
general due process considerations.  It is clear that the 
veteran was informed of the necessity to file a timely 
substantive appeal.  See, in reference, page 1 of the 
November 2002 SOC.  In addition, the veteran was furnished 
with a VA Form 9, with accompanying instructions, at the same 
time as an enclosure to the SOC.  Finally, the RO provided 
the veteran an SOC concerning the issue of whether his 
substantive appeal had been timely submitted, and an 
opportunity to respond, which the veteran did do.



Analysis

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

If a claiming fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred form appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3).  See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for fling may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner that it was.

In February 2001, the RO issued a rating decision denying an 
evaluation greater than 30 percent for the service connected 
PTSD.  The notification letter was dated in February 2001.  
The veteran submitted an NOD in June 2001.

In November 2002, the RO issued a rating decision granting a 
50 percent evaluation for the service-connected PTSD, 
effective in March 1999.  In the same month, the RO issued an 
SOC.  The notification letter was dated November 26, 2002, 
and informed the veteran he had 60 days from the date of the 
letter or remainder of the one-year period from the date of 
the date of the letter notifying him of the rating action he 
appealed to perfect his appeal.  The letter explained that if 
he did not file his substantive appeal, or request an 
extension of time to do so, within the time limits described, 
his appeal would be closed.

On February 6, 2003 the veteran's then-attorney faxed the 
veteran's substantive appeal to the RO.  It is stamped 
"Received" on February 7, 2003, but the time date stamp of 
the facsimile machine shows the document was transmitted at 
11:19 a.m. on February 6, 2003.

The evidence as outline above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the veteran's VA Form 9 submitted to VA 
on February 6, 2003 is deemed to be timely within the 
parameters of the statues and regulations absent any 
consideration of good cause.

Under 38 C.F.R. § 20.302(b)(2), the veteran had only one year 
following the rating decision, or 60 days after issuance of 
the SOC to file his substantive appeal. Since the SOC was 
issued November 26, 2002, more than a year following the 
issuance of the February 2001 rating decision, the veteran 
had until January 27, 2003, or 60 days following the issuance 
of the SOC, to timely perfect his appeal.  Under this 
analysis, the substantive appeal received on February 6, 2003 
can not be recognized as timely under 38 C.F.R. § 
20.302(b)(2).  There is no evidence of record that the 
veteran submitted a request for an extension of time to file 
a substantive appeal.  

Thus, as the veteran's substantive appeal was received more 
the 60 days following the issuance of the SOC, and more than 
the one year following the date of the initial rating 
decision, the Board concludes that the VA Form 9 received on 
February 6, 2003, as to the issue of an increased evaluation 
for PTSD, is untimely.

The veteran's former attorney argued that the VA Form 9 
received in February 2003 should be considered a timely 
appeal because the veteran also had an outstanding claim of 
entitlement to a TDIU pending at the time.  The Board is not 
clear as to why the veteran's pending TDIU claim renders the 
VA Form 9 timely.

It is true that the veteran submitted an informal claim for a 
TDIU by facsimile on November 6, 2002.  However, this 
document was received prior to the issuance of the SOC on 
November 26, 2002.  The next document received in regard to 
the TDIU claim was a formal application, which accompanied 
the VA Form 9 submitted by facsimile on February 6, 2003.  
Thus, it appears that no documents were submitted by the 
veteran or his attorney in regard to the TDIU claim within 
the 60 day period following the issuance of the November 2002 
SOC.  For this reason, the Board finds that there is no basis 
for concluding that the existence of a pending TDIU claim in 
any way renders the February 2003 VA Form 9 timely.  

In summary, the Board finds that a VA Form 9 or its 
equivalent was not received within 60 days following the 
issuance of the November 2002 SOC, or within one year 
following the date of the February 2001 rating decision.  
Accordingly, the Board is currently without jurisdiction to 
consider the claim for an increased rating for PTSD, and the 
appeal is dismissed.


ORDER

The claim for an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is dismissed.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


